 MIA(;NOI IA MANOR NU'RSIN(G 11M0-Magnolia Manor Nursing Home, Inc. and ServiceEmployees International Union, Local 706,AFL-CIO. Cases 16-CA-9119 and 16-CA9185February 22. 1982DECISION AND ORDERBY M IMBHI RS FANNING, JE NKINS ANI)ZlIIM IRMIANOn December 18, 1980, Administrative Law,Judge Michael D. Stevenson issued the attachedDecision in this proceeding and, on December 29.1980, he issued an erratum to that Decision. There-after, Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief inl sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of tiheNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its aiu-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions2of the Administrative LawI Respondent has excepted to cert;in credihiNlt findings ml ade hb theAdministrativse 1 la Judge. It is the BoaIrd's estalbhshed pohicS llo Inoverrule anl admiistrative llu. jludger' resolutionrs .iith respect I cretlihility unless the clear preponderaltlc of all of tile relexant evidence con-vinces us that the resolutions are incorrect Standard I)r, Wa /i Produtrr.Inc., 91 NLRB 544 (1950), enrd 188 1 2d 3ih2 (d Cir 1951) We hasecarefully examined the record and find no basis tir reersiing his findindigRespondent further claims that the Adminislrative I. v. Judge took"the position of advocate" at the hearing and was not neutral or impar-tial. It also contends that the Administrative L aw Judge used "prejudicialand wrong reasoning to make adverse findiligs against Responldenl" [~ehave carefully examined the rectord and the I)ecision iil light of theseclaims and find no basis for themIn the absence of exceptions, we adopt prel orrtiu the AdlninistralireLaw Judge's findings that Resplondeint did not Siolate the Ai with re-spect to the discharge of Johnetta Joihnison and the isu lling quits of il ilieCrowe. Acie Tucker, and Della Washingtoln2 The Administrative Las Judge found that Respondent had violatedSec 8(a)(3) oIf the Act by refusing Io lire and bs the actual or colstruc-tive discharges of a number of the alleged discriminatees Inl finding theseviolations, the Administrative Law Judge did not specifically find thatRespondent was aware of the particular union activities of each discrl-minatee before it took adverse action against each. In the circumstancesof this case. we do no( deem such ai finding necessary As the Adminiistrative L aw Judge found, all the employees were union memhbers andsuppoirters Also, the Administrative l.aw Judge found, Respondent de-sired a turnover of the staff it initially hired as it coinsidered that staffprounion and it wished to dissipate the strength of that prortuniion senit-ment. Numerous of its actions detailed by the Administrative L asw Judgewere taken with the object in mind of dissipating the Union's strengthAnd it is clear that the various adserse actilons takeni against the discrl-minatees were part of the pattern of reducing suppilrt for the Union byremoving its supporters Given these circumstances, we coinclude that itwas not necessary for the Administrative l asw Judge tlo detail at lengtheither the union activity of any particular employee who was the victimof Respondent's adverse action or Respondent's knowledge of a discri-minatee's personal involvement in union aclivity Cf Karl Kallmannd/b/a Lovet Barbeque Resiaurantr A, 62, Lote S' Enterprires, In'., 245NLRB 78. 81 (1979). enlfd in pertinent part 640 F 2d It94 (9th Cir1981); Houston Ditrrbuttion Services. Inc., 227 NL RB 960. 967 (1977) Inaddition, we find that Karen McAllister was discharged on May o, 1980.as the Administrative Law Judge foutid at fn. 9 of his Declsilon, rather260 NLRB No. 40Judge and to adopt his recommended Order, asmodified herein. :ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Magnolia Manor Nursing Home, Inc., Jefferson,Texas, it officers, agents, successors, and assigns.shall take the action set forth in the said reconi-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer the employees listed in Appendix Aimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings they may have suffered due to the dis-crimination practiced against them, plus interest."2. Substitute the attached notice for that of theAdministrative Law Judge.than 1ll Nl;l) 1 19g(S. is he indicated at sec. 3(h) of his I)eclslor n 'e sl,agree witth the Admllinltqrati .c Lt.aw Judgc's conclusiorn thilt NicAIhster'discharge ,,.is part of Respondelttit's unlv i fL plan to dsi p.sate upport firtht lie nion l ild hrefire xiolated Sec tilh 1) of the Act Ini sio conilding. ho,,c\t'r, eei e agree tilh ithe Admlnii tratl s e Las, J ldge's recltalltinof telt tfac s ils set tl ili fi 1 of its [)ecilionlemniber /intmnernia;ri specficall diisavo,xs the Adnilnnstrall, I olxJudge' coi. ll i tiih .l t tlie dlscllarge of Mary Banks o ul d hasI: l beenh.I.utlatl e of lithe Act e .cn If shi vwere found to he a superl sor tie iadopt,the fiidinlg oIf .l llonl i conncllctioili .tith tHintk discharge 1on hbeaillus. irl agreenit ill tilth the Adnlinistrati e I.as Jidge. lhe finds1 her It['C UI1 elllpll, ce'We hise modificd the Administrat ve Lasw Judges, rec iommended()rdcr to in lude the full reinslatcment language Iraditieonalls pros idedl hsthe H oa rd We also m odifo the proposed notlice to cionillernil ith the proi-llonis of thti recommended ()rderAPPENDIX BNoTICE TO EMPILOYE.ESPOSTFI) BY ORDI)R OF THrFNATIONAI LABOR Rit.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.Wt wl .i NOT fail to recognize and bargainwith the Union on all matters relating to theterms and conditions of employment, or anychanges thereto, and with respect to reachingk)77 DECISIONS OF NATIONAL LABOR RELATIONS HOARDagreement on a collective-bargaining agree-ment.WE WIL I NOT discharge or fail to retain em-ployees for the purpose of undermining sup-port for the Union.WE WILL NOT coercively interrogate em-ployees with regard to their own union activi-ties, the union activities of fellow employees,the activities of the Union, or the identities ofunion activists.WE WII.L NOT engage in surveillance orgive the impression of engaging in surveillanceof union activities.WE WILL NOT make coercive statements toemployees designed to undermine support forthe Union such as our willingness to pay alarge fine before recognizing the Union or bythreatening to discharge 50 percent or more ofunion supporters, or by stating we will neverbargain with the Union over wages or otherterms and conditions of employment.WE WILL NOT make erroneous statements oflabor law to employees such as stating that be-cause there is no contract, there is no union.WE WILL NOT offer benefits to employeessuch as payment of insurance premiums for thepurpose of undermining support for the Union.WE WIl.L NOT coercively tell employeesthat a legitimate reason for discharge couldalways be fabricated and make other similartypes of antiunion statements.WE WIL.L NOT tell employees that other em-ployers in the area had been calling and askingfor the identities of union organizers.WE WILL NOT tell employees that theywould not need a union with us as we weregoing to pay salaries high enough for them tomake a living, while we, at the same time,reduce the staff.WE WIL.L NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILI offer all the employees listedbelow immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights and privileges previously enjoyed,and WE WILL make them whole for any loss ofearnings they may have suffered due to thediscrimination against them, plus interest.Eva LewisSusie MooreEnnis McAllisterMabel HattonMary Diane BanksKaren McAllisterBrenda WashingtonLinda WashingtonNevada Janet Lynn ParkerHollomanGloria Marshall Linda ThomasLoretta Jackson McCarol MooreWtI WIl. restore the status quo ante as to allchanges in the terms and conditions of em-ployment which we made without bargainingwith the Union, including employee transfersand shift changes, layoffs, or reduction ofhours; also including policy on vacations,lunches, breaks, insurance policies, uniforms,and sick leave. However, we will continue topay premiums on any and all employee acci-dent and health insurance policies.WE WILtI recognize and bargain with theUnion on any proposed changes in the termsand conditions of employment and with re-spect to reaching an agreement on a collec-tive-bargaining agreement.MAGNOI.IA MANOR NURSING HOME,INC.DECISIONSTATIEMENT OF THE CASEMICHA-I. D. STEVENSON, Administrative Law Judge:This case was heard before me in Marshall, Texas, onSeptember 9-13, 1980,' pursuant to an order consolidat-ing cases, complaint and notice of hearing issued by theRegional Director for Region 16 of the National LaborRelations Board on July 9, and which is based oncharges filed by Service Employees International Union,Local 706, AFL-CIO (herein called the Union), on June9 (Case 16-CA-9185) and on June 10 (Case 16-CA-9119). The complaint alleges that Magnolia Manor Nurs-ing Home, Inc. (herein called Respondent), has engagedin certain violations of Section 8(a)(l), (3), and (5) of theNational Labor Relations Act, as amended (herein calledthe Act).The Issues Presented1. Whether Respondent is engaged in a business affect-ing interstate commerce to a degree that the Board hasjurisdiction.2. Whether Respondent is a successor employer and, ifso, whether Respondent violated the Act by making uni-lateral changes in the terms and conditions of employ-ment.3. Whether Respondent, by and through its agent,Kenneth Jewell, violated the Act by the making of cer-tain statements to employees which statements were cal-culated to coerce said employees in the exercise of theirrights protected by Section 7 of the Act.4. Whether Respondent violated the Act by refusing tohire certain persons employed by the nursing home'sAll dates herein refer to 1l980 unless otherwise indicated378 MAGNOLIA MANOR NURSING HOMEformer owner and by terminating other persons shortlyafter Respondent hired them.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.2Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINI)INGS OF FACT I1. RESPONDENT'S BUSINEISSRespondent denies that it is subject to the jurisdictionof the National Labor Relations Board. However, theevidence of record shows that Respondent is a Texascorporation operating a nursing home facility in Jeffer-son, Texas. In addition, it was stipulated at the hearingthat Respondent would project its gross revenues duringany consecutive 12-month period to be in excess of$100,000. Evidence also shows that Respondent has orwill purchase goods and materials valued in excess of$5,000 for a representative 2-month period from a suppli-er located within the State of Texas, which supplier hasmade purchases and received goods valued in excess of$50,000 per year from outside the State of Texas. Finally,Respondent has or will directly purchase and receivemedical supplies from outside the State of Texas valuedat approximately $3,000 per year. Accordingly, I find,that Respondent is a health care institution within themeaning of Section 2(14) of the Act and is engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.3II. THE LABOR ORGANIZATION INVOLVEDRespondent denies, but I find, that Service EmployeesInternational Union, Local 706, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.4Ill. THE AI.LEGED UNFAIR IlABOR PRACTICESA. The Facts1. BackgroundOn or about April 30, Kenneth Jewell purchased theMagnolia Manor Nursing Home (hereinafter nursinghome) from Mr. and Mrs. James Cole. Jewell's interest2 The General Counsel's brief was not received by me until No'ember14. This was a duplicate copy of the original mailed by her on November6, but never received before the November 10 due date. I will treat thisbrief as timely filed.3 University Nursing Home, 168 NLRB 263 (1967): Drexel Home, Inc.182 NLRB 1045 (1970).4 In making this finding, I rely on the evidence of record, includingthe testimony of Union Official Val Cox, which I have credited and in-cluding the "Certification of Representative," which I admitted over Re-spondent's objection. This latter document (GC. Exh. 14) is dated Janu-ary 18, 1980, and reflects that the Union was certified as the bargainingrepresentative of an appropriate unit described in "The Facts" portion ofthis opinion. See also Alro Plastics Manufarcturing Corporaion. 1 36 NLRB850, 851-852 (1962).in purchasing the Cole's business dated from 1977 whenJewell first became aware of its existence while investi-gating the possible purchase of another nursing home lo-cated in the same town, Jefferson, Texas. Because theColes were involved in unexplained litigation, the nurs-ing home was not available for sale in 1977. However,Jewell contacted the Coles periodically until finally hewas told in early 1980 that the litigation had been com-pleted and the business was for sale.In August 1979, the Union was contacted by certain ofthe Coles' employees who expressed an interest in orga-nizing a union. An organizing campaign was begun andthe requisite amount of interest was expressed by the em-ployees. In October 1979, the Board conducted a repre-sentation case (R case) hearing for about 4 days, duringwhich time several employees testified. Some of theseemployee witnesses noticed Jewell in attendance at thehearing, accompanied by one or more of his children. Onor about January 18, the Board conducted an electionwhich the Union won 36 to 7. On or about January 18,the Board certified the Union as a representative of anappropriate unit described as:All full and regular part-time employees employedat the Employer's ... location, includingLVN/charge nurses and other nursing service em-ployees, housekeeping, dietary, medical recordsclerk and social activities director. [G.C. Exh. 14.]On March 24, Union Official Val Cox testified that hesent a letter to Clarice O'Brien, administrator of thenursing home under both the Coles and under KennethJewell, notifying her that employees Garner, Thomas,and Hatton were to be chief steward, shift steward, andexecutive board member, respectively. Thereafter, theColes retained attorney Hugh Smith, who began negoti-ating a contract with the Union on behalf of the Coles.While the Coles were negotiating with the Union, theywere also negotiating with Jewell to buy the nursinghome. In mid-April, the deal was made and about 2weeks later closed. Jewell purchased the home for$500,000 with $100,000 down; the ownership interest wasdivided evenly between Jewell and his two children.At the time of the purchase, Jewell owned three othernursing homes in the same general area of East Texas.These homes were all nonunion and no union had at-tempted to organize them. Jewell had been in the nursinghome business since 1974 and before that had been a ma-chinist for the preceding 18 years, the first 11 of whichwere spent as an employee and the last 7 of which werespent as an employer.Cox learned of the sale to Jewell on April 30 when hewas called by attorney Smith. Cox then sent three tele-grams: one to Smith, asking to bargain on the effects ofthe sale on employees,5and the other two to Jewell.One was a request for recognition and bargaining overconditions of employment based on the Union's status as' In addition lo the two, charges filed In this case, Cox also filed acharge against the Coles for refusal to negotiate on the effects of the saleon unit members The Board issued a complaint which w'as resolved hyan informal settlement.379 I) ICISI()NS ()F NA I ()NAL I.AItOR RUEL ATIONS 13()ARDa certified bargaining agent ((G.C. Exh. 16); the othertelegram of the same date sent to Jewell asked specifical-ly for the continued employment of all unit employees.(G.C. Exh. 15.)2. Respondent as an employerOn April 30, Jewell called a meeting of nursing homeemployees for midafternoon. The employees vvithin thebargaining unit were almost all blacks,;making the mini-mum wage, arid, in some cases, had several year's senior-ity. Jewell arrived for his first meeting with his employ-ees with an entourage of approximately 15 employeesfrom one of his other nursing homes. As Jewell ad-dressed Respondent's employees, his other enmployeesmilled about in plain view behind him.Jewell began the meeting by introducing himself.members of his family who were nominal coowvners ofRespondent, and the other persons present who workedfor Jewell at one of his other nursing homes. This lattergroup included nurses, nurse aides, and a cook. After in-troductions, Jewell said that he knew there had beensome problems with the Coles. but that he wanted tostart fresh with them. T'hat is, Jewell said:I knew they had tried to form a union, and thatthere hadn't been a contract or anything, the Colestold me there was no contract, and they didn't havea union, and that's where I stood at the time. Ithought that until a contract was signed and every-body agreed that they had a union, they didn't havea union, but I found out they did. And I said, "Withme you won't need that. I am going to give the sal-aries that it takes to make you a living, but I can'twork this many people and do that. Neither couldthe Coles."Jewell went on to say that these employees could eitherwork for him and get along with him or they couldleave right then. He also told them that, if they wantedto run a building, they should go get $100,0(X) togetherand buy one.Besides indicating to employees that, in his view, Re-spondent was overstaffed, Jewell also announced certainspecific changes he intended to make. First, he wouldnot allow any vacations accrued under the Coles and hisemployees would be entitled to a week's vacation onlyafter they had worked for him for I year. The Coles hadpermitted 2 weeks after 1 year. (Resp. Exh. 6.) Second,the Coles permitted two 15-minute breaks per day,Jewell would permit one. Third, the Coles provided forfree lunches prepared in the nursing home kitchen, whileJewell stated he could not afford this and all employeeswould be required to bring their own lunch. Fourth, theColes did not require employees to wear uniforms, butJewell announced he would. He also stated he wouldprovide 10-cent-per-hour uniform allowance.7Finally.e To a limited extent, the race of participants in thi% calse is inllcrtWnllledwith the issues of labor law herein presented. Accordingls, when iele-vant, race will be noticed in this case7 This change in working conditions was never implemented-neitherthe wearing of uniforms nor the uniform allowance Jewell testifled thatCox told him he could not make these changes without negotiating withJewell stated that employees would be required to takeindividual accident arid health policies at their own ex-pense." Jewell explained that he carried no workmen'scompensation insurance at any of his nursing homes and,while he understood he was ultimately responsible foranly work-related injury or illness, he felt the insuranceplan w ould lessen his potential exposure to employeeclaims. 1The record does not reflect whether the Colescarried workmen's compensation insurance, but it is clearthat many of the Coles' employees hired by Jewell eithernever had the accident and health insurance or had per-mitted it to lapse.Jewell announced no further changes in terms andconditions of employment, but in subsequent days he didmake two relevant changes in working conditions, al-though I anm not sure if ithe second was meant to coverall employees. First, Jewell converted a patient roomused under the Coles as a patient activity room and anenmplocce break room back to a patient room. The nurs-ing home had been licensed as a 6()0-bed home under boththe Coles aiid Jewell, but the former generally had fewerthan 58 patients. Jewell wished to have the maximumnumber of patients permitted under his license. Underboth owners, howmever, the number of patients varied be-tweell 54-58 under the Coles and between 56-60 underJewell. Second, Jewell discharged employee EnnisMcAllister in part for being absent on a Saturday. Jewelltestified that he could not tolerate absences on Saturdayfor any reason." No such policy existed under the Coles.(Resp. Exh. 5.)Subsequent to this meeting, Jewell. together with hisdaughter Gayla Jewell and O'Brien, began to interviewapplicants. Approximately 54 employees had workedunder the Coles. Of these, Susie Moore, an LVN, andtwo sisters named Washington, nurses aides, were amongthose not hired by Jewell. However, not all people hiredwere interviewed; in fact, some hired did not evensubmit applications. All unit employees hired were paidthe same as they earned under the Coles. In addition, inall or most cases, employees were hired to perform thesame work for Jewell as they had done under the Coles.The unit employees who testified were employed gen-erally in either the medical, the kitchen, or the house-keeping and maintenance groups, although there wassonime overlap. I begin with the medical group which wasdivided into licensed vocational nurses, nurses aides, andmedical aides. One of the LVNs under the Coles wasSusie Moore, who worked the 11 p.m. 7 a.m. shift.Moore had worked for the nursing home since May1977. Moore was 61 years old and had a moderate hear-ing disability. When she was interviewed by Jewell onthe Utnion I o this, Jewell responded. " et's Just forget the wholenliallr"A Again Je'cll changes his lriild on this natter. O()n or about June 5,Jeaell told ilhose emrlploe-es still working for him tihat he would pay thepremtiunl of $8 a montlh per emplhyee At this time. a violent and almostfatal inucidenTl occurred as i resutlt of a dispute over the insurance as re-nected mi greater dclail belos" Jewell also fired Karenl McAllister. a nlurses aide ,on the I i p m-7a n shift as she w as calling in sick on May h McAllister was informingDebbie Btroiwn, director if Ilnurses that she would rnot he in that eveningWhen Jc-eell Iiterrupted lhe call saying. "Ihank you for your serviceiYIL xc bhcln replaced and Ac no lorage'r riced youu" then he hung tip38( MAGNOLIA MANOR NURSING HOMEMay I., he told her that he no longer intended to have anLVN on the 11-7 shift. Jewell offered her a position atone of his other nursing homes, but she said that shecould not afford to move. Then Jewell instructed Mooreto return the next day when he would discuss the matterfurther with her. Before Moore came back, Jewell testi-fied he received certain information from various sourcesleading him to believe that Moore abused patients. I willexamine the sources and nature of the information pro-vided in the "Analysis and Conclusion" section of thisopinion. For now, it suffices to say that Jewell refused tohire Moore when she returned the next day and this re-fusal constitutes a major issue in the case. With the ex-ception of the two Washington sisters and some others,the remaining unit members in the medical group beganwork. Then on June 5, several of them stopped workingas a result of a bizarre incident involving Johnetta John-son, a long-term nurses aide at the nursing home. Likethe prior incident, I will discuss the matter in detailbelow. Much of it is sharply disputed by the participants.witnesses, and bystanders. Briefly, the matter involved anargument between Johnson and Jewell over the former'srefusal to apply for and accept an accident and healthpolicy, even after Jewell had agreed to pay the premi-ums himself. This intense dispute culminated in Jewelldischarging a handgun in the hall of the nursing home.No one was injured as a result of this episode.In the kitchen. Jewell first attempted to retain all em-ployces while at the same time clearly indicating his in-tention to reduce the staff, restructure work shifts, andredistribute work assignments as soon as possible. Thekitchen employees responded to these initiatives in afairly uniform way. All quit or so indicated their resist-ance to Jewell's plans that they were fired. Kitchen Su-pervisor Doris Norris, who did not testify, quit first. Be-cause Jewell was required to have a licensed supervisorin charge of the kitchen, Jewell asked remaining employ-ees whether they would be willing to undertake the nec-essary schooling and training. For various reasons, alldeclined.Finally, I turn to the housekeeping department. Thesupervisor there was Mary Diane Banks. who began em-ployment in November 1978. She was hired by Jewell onApril 30, then fired by him on May 1. A detailed de-scription of the circumstances surrounding Banks' dis-charge is necessary only if I find that Banks is not a stal-utory supervisor, a sharply contested issue. I will discussthis and related matters in the "Analysis and Conclusion"section of this opinion. Replacing Banks as housekeepingsupervisor was Janet Lynn Parker, who began workingat the nursing home in April 1979. She quit her job onMay 8 because she was unable to perform heavy janitor'swork assigned to her by Jewell. Parker was replaced byMaxine Williams who began employment on May 20 andwas still employed at the nursing home at the time ofhearing. Other than Ron Banks. husband to Mary Banks,the only other member of this department to testify wasEnnis McAllister, who had worked at the nursing homeabout I year before he was fired by Jewell on May 3, inpart for calling in sick on a Saturday. As the originalhousekeeping staff was depleted, Jewell attempted toassign employees from other departments into house-keeping. Generally, these efforts were unsuccessful.The original charge in this case was filed by the Unionon May 6. (G.C. Exh. I(a).) A few days later, Jewellsent out a host of letters to his former employees offeringthem reemployment at the nursing home. Some letterswere sent to incorrect addresses or were otherwise de-layed in reaching the addressee. In other cases, formeremployees responded, but were faced either by a lack ofRespondent interest or the same difficulty which had ledto their departure originally. In any event, only oneformer employee, Loretta Jackson, was rehired as aresult of these letters. 'oWhile all of the above events were occurring, Jewellhad several contacts with Cox relative to his representa-tion of unit employees. After the two telegrams referredto above, Cox talked to Jewell over the phone on May 2.The former asked for a meeting but Jewell said he wastoo busy then. There is some conflict in the testimony asto whether a meeting was scheduled for May 5. but bothJewell and Cox agree that they did in fact meet on thatday at the nursing home.Cox argued that Jewell should be laying off people ona seniority basis and only after negotiating with theUnion. The two men discussed Moore in particular andJewell told Cox he would never take her back as she hadabused patients. Cox also asked to bargain on the wear-ing of uniforms and the uniform allowance. This meetingwas followed by a May 9 letter from Cox to Jewellasking the latter to reinstate employees and make themwhole. Cox also requested that Jewell refrain from anyfurther actions affecting employees without negotiatingwith the Union, (G.C. Exh. 9.) The two men met againon June 2 and this time Jewell was accompanied by hisattorney, McLaughlin. Cox gave McLaughlin a copy ofcertain proposals that had been tentatively negotiatedwith attorney Hugh Smith while the Coles owned thenursing home. McLaughlin stated that he would studythese proposals, but that Jewell would never agree to ar-bitration nor to checkoff. Another meeting was sched-uled for July 7, but was postponed for I week due to abusiness commitment which Cox had elsewhere. Thismeeting was ultimately canceled at the request ofMcLaughlin due to the Board having issued a complaintin the case. (G.C. Exh. 8.)B. Analysis and ConclusionsI. Is Respondent a successor employer?On or about April 30, Respondent purchased the nurs-ing home from the Coles. Thereafter, the location of thebusiness and the equipment used stayed the same; thenature of the business, the number and identity of pa-tients, and the level of care and funding for their care re-mained the same. In addition, the administrator of thenursing home, Clarice O'Brien, continued her positionunder Respondent. Initially, lower ranking supervisorsalso remained the same: Doris Norris, dietary supervisor,"' As i rcuill oIf hearing hrng efor a I S Dilrict Judge In Augui,Jewcll aigail Igrecd to offer rccnipltynlil I1 mn;I l oIf his [lfrncr cm-plh*Ncc% a'il lti tinsl c [rll xcral iiccrlc.'381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBanks, housekeeping supervisor, and Debbie Brown, di-rector of nurses. When Jewell took over operation of thenursing home, there was no hiatus in the operation of thebusiness. Finally, Jewell hired most of the Coles' em-ployees except for, among others, Susie Moore and thetwo Washington sisters. There is, therefore, a substantialcontinuity of the employing industry." I therefore findthat Respondent is a successor employer.12Counsel for Respondent admits that Respondent islikely to be found a successor under Burns, supra, butthen contends that Jewell had no obligation to bargainover the initial terms and conditions of employment,which were substantially different from those maintainedby the Coles. In support of its position, Respondent citedthe Burns case and another case N.L.R.B. v. Wayne Con-valescent Center. Inc., 465 F.2d 1039 (6th Cir. 1972), towhich I now turn.In Burns, the Court held that a successor was not obli-gated as a matter of law to assume the preexisting collec-tive-bargaining agreement between the union and theseller. Here no such issue exists as the Coles never nego-tiated a contract with the Union. The Court also said inBurns at 294-295:Although a successor employer is ordinarily free toset initial terms on which it will hire the employeesof a predecessor, there will be instances in which itis perfectly clear that the new employer plans toretain all of the employees in the unit and in whichit will be appropriate to have him initially consultwith the employees' bargaining representativebefore he fixes terms.This so-called Burns exception has been interpreted bythe Board in an important case which inexplicably is notcited by either party. In Spruce Up Corporation, 209NLRB 194-195 (1974), enfd. 529 F.2d 516 (4th Cir.1975), the Board stated:When an employer who has not yet commencedoperations announces new terms prior to or simulta-neously with his invitation to the previous workforce to accept employment under those terms, wedo not think it can fairly be said that the new em-ployer "plans to retain all of the employees in theunit," as that phrase was intended by the SupremeCourt. The possibility that the old employees maynot enter into an employment relationship with thenew employer is a real one. .... Many of theformer employees here did not desire to be em-ployed by the new employer under the terms set byhim-a fact which will often be operative, andwhich any new employer must realistically antici-pate. Since that is so, it is surely not "perfectlyclear" to either the employer or to us that he can"plan to retain all of the employees in the unit"under such a set of facts.II Saks & Company d/b/a Saks Fifth 4venue, 247 NLRBI 1047 (19q0);compare V'anrage Petroleum Corp., 247 NLRB 1492 (1980).12 N. L R B. v Willium J. Burns International Security Services. Ins.. 406U.S 272 (1972), Valmac Indutiries. Inc. v. 'L.R.i.. 599 F 2d 246 (8thCir 1979).At the April 30 meeting, Jewell announced new termsand conditions of employment to the nursing home em-ployees respecting vacations, lunches, uniforms, breaks,and insurance. Under the authority cited above, he wasfree to change the terms and conditions of employmentwithout violating the Act.'3 However, I find that Jewellviolated the Act under a different theory.In my view, Jewell violated the Act in refusing to rec-ognize the Union and to bargain over the changes in theterms and conditions of employment, because he wasmotivated by union animus in announcing and imple-menting these changes. Beginning with his statements atthe April 30 meeting relative to the Union and the pat-tern of antiunion statements and acts which I find below,Jewell desired a turnover of staff for the purpose of re-ducing support for the Union. However, he desired thesechanges gradually and only as he found persons to re-place those not retained or retained and then actually orconstructively discharged. Jewell also fabricated variouspretexts to justify his desired staff turnover and this tooktime as well.Approximately 52-54 persons were employed underthe Coles, including supervisors and part-time employees.Of these, Jewell hired approximately 45 persons by MayI or shortly thereafter. This constituted his entire initialwork force. Among those former employees not hired byJewell were Susie Moore and Brenda and Linda Wash-ington. With respect to Barbara Hatton and Christy Jar-rett, they were never called as witnesses and therefore itcannot be established with certainty whether theyworked for Jewell or not. With respect to McCarolMoore, I find contrary to Respondent's assertion that shewas constructively hired by Jewell when she reportedfor work on May 1, without initial objection by Jewell.At the April 30 meeting, Jewell told employees in partthat: "I wanted to start with them. I wanted to startfresh with them. I wanted them to work there." Thesestatements in the context of Jewell's reduction of benefitsand other harsh words at the meeting must have con-fused employees and made them uncertain of their posi-tion with the new owner. When these statements are in-terpreted in light of what was to come, their false prom-ise is made clear. Jewell went on to testify that he re-quired those employees who worked under the Coles tofill out applications with references which would bechecked and then submit to interviews. There is no evi-dence that any references were checked. Nor was thereevidence that all employees hired filled out applicationsnor that they were all interviewed. In addition, thoseemployees who were retained were in almost all casestold to continue doing the job they had done under theColes. This is evidence that Jewell desired to retain theColes' employees only until he had replacements and apretext to fire them or not to retain them.Thus, I find that Jewell's unilateral changes in termsand conditions of employment constituted a violation ofSection 8(a)(5) of the Act under the circumstances hereinpresent. This conclusion is based not on the so-called"Burns exception," which is not applicable here, but on":' See Bellinghamn rozen Fiods, Inc. v .L.R.B., 626 F2d 674 (9thCir 1980)382 MAGNOLIA MANOR NURSING HOMEmy finding that these changes were motivated by Re-spondent's antiunion intentions to reduce support for theUnion in the bargaining unit. Despite Jewell's efforts, thepreviously certified appropriate unit continued underJewell, a fact which supports Jewell's duty to bargainover initial terms and conditions of employment. Otherfacts in support of my conclusion follow.14I begin with Jewell's denial of knowledge of theUnion's relationship to the nursing home unit employees.Jewell argues that he had no knowledge of the unioncertification prior to April 30 and only learned of this asof May 5. He claims that he was advised by the Colesthat, since no contract had been signed with the Union,there was no union and no obligations to the Union. Ifind this claim preposterous and disbelieve it in toto.Jewell owned three other nursing homes and wanted tobuy a fourth. In the course of attempting to buy Re-spondent, his interest extended over a year's time. Heeven attended the R case hearing for about an hour.Based on this alone, I would be inclined to discredit histestimony. However, I will also credit the testimony ofcurrent employee Lillie Crowe, a nurses aide. She testi-fied that, on May 2, she had a conversation with Jewellat the nursing home, wherein she asked Jewell, whetherhe knew before he bought the nursing home that the em-ployees were unionized. He admitted to her that he wasaware that the employees were unionized. It should bepointed out that Crowe did not tell the National LaborRelations Board investigator about this statement. How-ever, I credit her testimony and discredit Jewell's denialof the statement primarily because it makes no sense atall to me that Jewell did not know and because I havegenerally judged Jewell's credibility to be low in thiscase. Also, I thought that Crowe was a sincere andtruthful witness. I will discuss the credibility issue fur-ther in finding below that Jewell violated Section 8(a)(l)of the Act on several occasions.I will also discredit Jewell's denial that he receivedtelegrams from Cox sent on April 30 at 11:46 a.m. (G.C.Exhs. 15 and 16) informing Jewell that the Union wasthe bargaining agent for the employees. Even though thetelegrams were sent to Jewell at one of his other nursinghomes, the confirmation copies were received into evi-dence and I do not believe Jewell when he says he neverreceived them.Although I discredit Jewell's testimony when he saidhe did not know about the Union nor his obligationsunder the Act, I do accept Jewell's account, in part, ofhis remarks at the April 30 meeting to show animustoward the Union. Jewell said that he knew the employ-ees had tried to form a union, but also said that, becausethey did not have a contract, they did not have a union.He also stated, "With me you won't need that [a union].I am going to give the salaries that it takes to make youa living, but I can't work this many people and do that."Then, with the 15 employees of his other nursing homes14 It is important to note the lack of evidence as well No credible evi-dence was introduced to show that the nursing home was in fact finan-cially distressed nor that it was overstaffed Also, no attempt was madeto justify any of the changes in vacation policy. lunches, etc According-ly, to the extent that Respondent's position can be construed as an eco-nomic defense, it is unsupported by the record and I reject itstanding behind him, Jewell said that the employees"could either work for him and get along or they couldleave right then." He said, "If [you] want to run a build-ing, [you] should buy one, get $100,000 together and findone.The thinly veiled attacks on the Union made by Jewelland the promulgation of erroneous labor law (i.e., nocontract, no union) all convince me that Jewell was mo-tivated in changing the initial terms and conditions ofemployment by antiunion bias and the hope that theUnion supporters would quit. ' Those that did notwould gradually be replaced as I discussed above. InHoward Johnson Co. v. Hotel Employees, 417 U.S. 249, fn.8 (1974), the Court made clear that a successor employercould not refuse to retain nor to hire employees of thepredecessor because of antiunion considerations.In sum, I find that Jewell was playing for time. Alongwith the remarks made at the April 30 meeting which Ireported above, Jewell also stated there were too manyemployees and some would be terminated shortly. Bychanging the terms and conditions of employment due toa hostility toward the Union, he would be able to erodethe power of the Union, and hope that some employeeswould elect not to work for him and replace the otherswhen he found suitable replacements. Accordingly, Iwill recommend that Respondent be required to recog-nize the Union, to rescind its changes in the terms andconditions of employment, and to return its employees tothe starus quo ante; I will further recommend that Re-spondent be ordered to bargain with the Union on theseproposed changes. I will further recommend that Jewellbe ordered to bargain with the Union on the issue of acollective-bargaining agreement.2. Did Jewell interrogate, threaten, and otherwisecoerce employees in the exercise of their Section 7rights?In part, the question posed is affirmatively answeredby the evidence recited thus far.m In part. the questionposed is affirmatively answered by the evidence tofollow below. I begin, however, with a special discussionof Jewell's credibility in order to justify my discreditingof much of his testimony. First, Jewell was an angryperson, blaming in his testimony various persons and en-tities for the predicament in which he found himself:(1) The Coles for overstaffing and for allegedly givinghim wrong information on the status of the Union: (2)Union Official Cox for trying to run the nursing home,for trying to tell Jewell what to pay employees, fortrying to run Jewell off like he did the Coles, for foolingJewell into believing that Cox was representing him inthe dispute with employees, and for having overall re-sponsibility for the labor dispute which led to the hear-ing; and (3) the National Labor Relations Board for pre-i" I find that these remarks were calculated to coerce employees in theexercise of their Sec 7 rights and therefore violated Sec 8(a){I) of theActIs The Board is entitled to consider emphatic antiunion attitudes as"bhackground" against which to measure the impact on employees ,ifmanagemecints satements and conduct Independent. Inc. d/h;ba The DLilv.4d,ril',er X .fI. R B. 406 F 2d 2t1, 205. fn I (5th Cir 1969)383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtending to be a fair organization. This "passing the buck"detracted significantly from Jewell's credibility. In addi-tion, Jewell appeared to have a low opinion of women.On May 4, Jewell fired Ennis McAllister in part forbeing sick on a Saturday and, in part, according toMcAllister's testimony, because "he didn't like the ideaof having a man around the nursing home anyway, be-cause if a man walks out, the women will follow."Jewell also made certain remarks suggesting a racial bias,as he believed the blacks on the day shift were the mostresponsible for the Union.17This is what Jewell toldCrowe and I credit her testimony over his denial of theremark. Jewell also blamed the day shift for the Unionwithout the reference to race in statements to employeesEnnis McAllister, a janitor, Nevada Holloman, a cook,and Janet Parker, a housekeeper.Thus, I resolve the credibility issue against Jewell forseveral reasons: First, his hostile and suspicious attitudetoward unions, the Board, women, and blacks detractedfrom the believability of his testimony; moreover, someof his testimony was inherently incredible as discussedabove. Second, the sheer volume of testimony againsthim, most of it consistent, corroborative, and unim-peached, is persuasive; in addition, Jewell himself hasprovided some corroboration, in particular his testimonyrelative to his April 30 remarks to employees about theUnion; and, finally, the General Counsel's witnesses, forthe most part, impressed me as sincere and truthful wit-nesses who would not be given to fabrication.The test applied in determining whether a violation ofSection 8(a)(l) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of theemployee rights under the Act."'8 Moreover, I find thatthe statements attributed to Jewell as described bothabove and below were part of an overall pattern of con-duct aimed at coercing employees in the exercise of theirSection 7 rights.'9 In finding several violations of Sec-tion 8(a)(l), I note first that Jewell was obviously a high-level supervisor with the demonstrated power to hireand fire employees. Next, the Board has recently heldthat interrogation of employees in order to probe theirunion sentiments or knowledge of union activities is un-lawful, even in the absence of threats of reprisals ora1 The element of race is mentioned only insofar as it appears to berelevant to the labor issues clontained herein Compare \. L.R. I. v ttlouw-ton Distribution Services. Inc., 573 1 2d 260, 265 (Sth Cir 1'I78) Certainblack witnesses who formerly worked fir Jeweill testified to stateillltswhich Jewell made to them and which the); belic'ed to he racist I g. atthe initial employment interview. Jewell told Janet Parker. a hiueskcep-ing employee, that "each of his enlployecs would take a hathl and h1didn't want toi smell me ". he told Iillie Crowe. a rllrses aide. not tobring a hag ito work, because she might steal a ham or roast (on the "aishome: he told employee Linda I'hoimas. who had just started that shecould not work 3 pm. to II pm. shift due to a yoiung child at hom e."You people don't want to work" Despite the resenlmenl olt Iht'e wi-nesses to the tenor of these remarks. I havse coAncluded that thes are gen-erally credible witnesses While I find that Jewill made tile remarks at-tributed to) him by the abov e w itlesses. I have not discredited hii ;is awitness solely because he made those remarks Holwevcr, I filld i tilhecontext of this case Ihat they reflect ion his general crediblity CI Dloug-las & Lomason Company, 253 NLRB 277 (1980()I leer trical Fitrings Corporalton. a subhcidiarv of I- 1- Irtipr rtal ( {rpora-tion, 216 NLRB 1(76 (1975)I Pennypower Shopping 'Vels. Inc., 253 NI. R 85, fi 4 ( IqMi)promises of benefits.2" Moreover, Jewell never gave anyassurances against reprisals,21and, in some cases, didmake threats of reprisals.Specifically, I credit the following testimony andthereby find Respondent violated Section 8(a)(1):(I1) Surveillance of union activities, impression of surveil-lance, and coercion: On May 5, Jewell asked Parker,McAllister, and Jarrett whether they were going to aunion meeting. In fact, a union meeting had been sched-uled for that evening. Jewell told these employees thatanyone attending these meetings would not have a jobon return and that he had ways of determining who at-tended. On another occasion, Jewell told employeesCrowe and Tucker that anyone attending a union meet-ing would be fired. I also find that O'Brien told Crowenot to let Jewell find out that Crowe had attended aunion meeting.22(2) Coercion: On or about May 2 to Thomas, and May7 to Parker, Jewell stated that he would pay a $1()0,000fine before he would permit the Union in.23(3) Interrogation: On May 7 and 8, respectively, Jewellasked employees Parker and Marshall on separate occa-sions for the names of people who organized the Unionand he also told Parker that whoever gave him the infor-mation would benefit.24(4) Coercion: On May 2, 6, and 7. respectively, Jewelltold employees Thomas, Taylor, and Parker on differentoccasions that, if he were able to remove 50 percent ofthe union supporters, he would be able to win the elec-tion. Jewell also told Parker that there would always besomething wrong around the nursing home which hecould blame on an employee he wanted to fire.25'(5) I'Fuiliy oj unrion support: On May 2 and 3, respec-tively, Jewell told employees Holloman and Tucker ondifferent occasions that the Union was not going to tellhim what to pay employees nor how he should run thenursing home.2"'In conclusion, I note that the complaint alleges ap-proximately 24 instances of statements made by Jewell orother agents of Respondent. Those discussed above andtwo others to follow are the principal violations. It is un-necessary to rule on other alleged violations since theyarc cumulative to those already decided and would notaffect the remedy in this case. 272 r /:P( Inditrires, ftI ..ctv 1ngtcr Ploint. I /ier (Wlus Dvoiln, 251Nl RB 1146 (1981)) (ntr Errngirilrg, i c., 251 Nl RB1 4191 (1191Ii IN L.R R s £cen lir lrmrporr. Inc., 49() F 2d 1)24. 1()28 (hlIh Cir1974). ceri denied 419 1 S 8928i Ohio ('Cv I laurluJcrauroir,', /l .238 NI.RB l 965 (19'781 ()'lrlen testi-fied site c(ould iiot recall making tle statel erilt. but her ites rilonl sil s i1notpersuamsisc': USrl l)wi (utlcng, IAnc. 245 Nl Ri 11t41 (1979)1: HWctlnghiouc E lcctric('Crponrrrltrron 24() Nl.RIB 95 (1'9791a4 ()c Druig. Ira' a h o .ed at Subclhaurv .J J, i, / I ciid (C orpunici.(i 237 Ni RU 231 11'78). Sirth tuuo Servic,. lrcorporaii c .r 252 NL.RIHh11) (19)}1)i i, (Cenltrn I:l'ng icri , In c , r. arl. 251 NI Ri 419' I regard this statlT1111t ais Iligills persiasivsa. ofI Jcvcll ', lnlaslfil rlitltce inl tI'usinig tc rec-ciglllc aMid hargtallr l will) Iih lc l 1ion anld 111 discha.rgillg or falltig to rualiracerlial otf hi prcdccessor ',s cltplose'esA.ura/rthon 1crtulh IBuildlrn (,rnlpunv, .224 NIlRK 1 121. 124 c197h5:Ihe /rrc' (cripan i crcit( tllrci/ .%funlrracr m z n D ...c 117 NilR15th, 15101( 6212 c S C,' igrcicn O[,c dc. Irn .245 NL.RII R 51 (1971)384 MA(GNO)I. l MAN()R NURSING 1t()MF3. Were any or all of Respondenl's employeesdischarged because of their union activities or otherprotected concerted activities?I find that. with the exception of Johnson, Crowe,Tucker, and Della Washington, all other employees whowere not retained, who were retained and then fired, orwho were relained and then quit are entilled to reinstate-menlt and to be made whole. I will find that the quitswere in fact constructive discharges. I state below myreasoning in each ind ivdual case However, all employ-ees were members of and supporters of the Union. Theparticular circumstances of each case are judged in lightof this fact and other evidence heretofore recited.a. Mart Diane BanlksBanks started working at the nursing home in Novem-ber 1978, was hired by Jewell on April 30, and was dis-charged on May 1.(l) Was flanks a statutory supervisor?28About 3 months after Banks started employment underthe Coles, Banks was made "head housekeeper" byO'Brien. At this time about 10 percent of her dutieschanged Although fanks had a title of "housekeepingsupervisor" and even referred to herself in those terms. Imust conclude that she was not a statutory supervisor. Itis a worker's actual powers and duties and not his or hertitle which controls. 'Banks had only the routine con-trol of a skilled worker over less capable employees,rather than the control of a supervisor sharing the powerof management.:"' Thus, at the employment interviewwith Jewell, Banks was asked only if she could operate abuffer and she said she could. Apparently no one else onthe housekeeping staff was qualified to operate this ma-chine. However, the routine nature of Batik's job is clearfrom the time she became the head of housekeepingunder the Coles. This is important because Jewell toldher to continue doing what she had been doing before.First, before and after she became a supervisor, Banks'job was to clean the patients' rooms, hallways, bath-rooms, dining room, and lobby. This work was of a rou-tine nature since there was little change in the identity,the condition, or the number of patients on a day-by-daybasis. Also, both before and after her promotion, Bankswas paid on an hourly basis, punched a timeclock, andspent most of her day doing the routine work described2" This issue existed during the representation hearing in the case Inl-tially the housekeeping supervisor was excluded from the unit TheUnion filed an appeal of that delerminatnio and in a lelegram dated Janu-ary 8. the Board ruled in pertinent part that "a substanrial issue is raisedconcerning she supersisory status of Di)ane BanksThe Board wen on to rule that she should he permitted Io casl a I lrunder challenge (i C Exh 18 ) However. since the Union won ihe dclc-lion 36 to 7. her vote was riecer counted and no decision was made onher supervisory status at that time.29 Berry Schrols v. NL.R.B.. 653 i 2d 966 (51h Clr. 1980)) tul differ-ently, a rank-and-file emplo'ee canni bhe transformned into a superisormerely by investing him or her wulth a title and theoretical power Ioperform one or more of the enumerated functions" 'L.R.B. v SoutrhernBleaching and Print Woirkr. 257 F 2d 235. 239 (41h Cir 1958), ccrt denied359 U.S 911 (i959)30 Goldrer. Inc sN .L R B., h28 F 2d 706 (I sr Cir 1981)above.atAny special instructions were relayed to her by()'Brien.O'Blrrien prepared a job description for Banks shortlyafter Banks became a supcrvisor.12 (C.F. Exh. 5.) Banks'job Ilescriplion was identical lo that received by theothers When she received the job description, therewere a total of seven employees in the housekeeping de-partnient including three part-time janitors. Like them,Banks worked 4 days on and 2 days off. When she wasoff, no one performed her exact duties as "supervisor."Banks received no special benefits as a result of herstatus other than a 15-cent-per-hour salary differential;others made $3..10 and she made $3.25. She earned thesame vacation time as the other employees.The indicia of Bank's supervisory authority which Ifind to be of a routine nature included ordering supplieson a regular basis, some every week, and some every 2weeks. Any orders of an extraordinary nature had to becleared with O'Brien. Banks never signed sales ordersnor arranged for payments to be made. Banks was toldto watch other employees and make sure they did theirjob. This involved little effort since all knew what to doand did it. On several occasions, Banks recommended toO'Brien that friends be hired and they were hired. Otheremployees also recommended that friends be hired.There is no evidence that Bank's recommendations weretreated differently than those made by other employees.On two occasions she reported employees were notdoing their job. O'Brien decided to discharge them.Banks also made daily assignments and schedules, butthese changed very little on a day-to-day basis. If some-one were sick. Banks would try to get a replacement, ormight come in herself if she were off, to cover for themissing employee. Anyone getting sick while at work orneeding time off for other purposes would have to see)'Brien for permission. On the basis of this entire record,I conclude that Banks' position was comparable to a non-supervisory leadman because at most she exercised limit-ed or sporadic supervisory authority.33Banks exercisedlittle or no independent judgment.34In conclusion, the evidence in this case should be com-pared to that in Dunkirk Motor Inn, Inc.. d/b/a HolidayInn of Dunkirk-Fredonia, 211 NLRB 461 (1974), enforce-ment denied 524 F.2d 663, 665-667 (2d Cir. 1975), wherean assistant housekeeper in a motel was found to be astatutory supervisor. There the supervisor was salaried,directly supervised the work of the maids under her, per-sonally took disciplinary action when required, attendedmanagement meetings, and replaced the housekeeperwhen the latter was off. Because the duties of Banks aresubstantially different, I must conclude that the Dunkirkcase does not apply.:"S: Maremont Cororration 239 NL RB 240 (1978):" I credit Banks' testimony that she received this document after be-coming supervisor over O'Brien's less-than-certain testimony that thedocument was prepared before:':' J .J uberry ( ompany. a Whollv Owned Subsidiary of McCoryv Cor-plratuln, 249 NlRB q991, 9919992 (198)):,4 (i;ldleu. In V A' ..RB. rupra:1a I] Red Oas .Vurrring Hlome. Inc .NVL.R.B. 633 F 2d 503 (7th Clr19O0), an assistant fiood supersis4or with duties similar to Banks' wasfound not tio he a supervssor See also QuOk-Pik Foxod Slores. Inc.. 52NI. R 506 (198l))385 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) Was Banks fired in violation of the Act?Having found Banks an employee, I now concludethat she was discharged in violation of Section 8(a)(3) ofthe Act. I will view the facts of her case as well as thoseof other employees in light of the record evidence de-scribed thus far. Banks was discharged by Jewell on MayI, after having worked for about 3 hours. This happenedafter witness Debbie Williams, an employee of Jewell atanother nursing home, allegedly overheard, on April 30,Banks telling employees Parker and McAllister to walkout on Jewell to protest the new working conditions.Williams testified she immediately went to a co-workerof hers named Faye Royal, and told her what Williamssaid she heard. Then both women reported the remark toGayla Jewell, daughter of Kenneth Jewell and partowner of Respondent. Gayla then reported the remark toher father who fired Banks the next day. Banks deniedmaking the remarks at issue, but did testify she saidsomething to Parker about now knowing if she wouldstay, because of Jewell's new policy on vacations. Banksmade the same remark to O'Brien later. Both Parker andMcAllister denied hearing remarks attributed to Banksby Williams. Moreover, Parker and McAllister testifiedthat Banks was attempting to calm their fears aboutJewell and encouraged them to give Jewell a chance.In analyzing this case, I first credit Banks' denial ofthe remarks attributed to her. I find that Williams wasmistaken in what she thought Banks said. Although Wil-liams was a management trainee, she never went toBanks to clarify her alleged remarks. Jewell never wentto Williams nor did he ask for Banks to explain. He didask if she had anything to say after he fired her andBanks remained silent. I credit her explanation for sayingnothing:Well, I figure when somebody tells you that,"you're fired" or "I have to let you go" I figuredthere was no need for me to say anything else, oranything.After crediting Banks' version of events, I also findthat, even if Banks had attempted to organize a walkoutin protest of Jewell's policy, this would have been pro-tected concerted activity. Thus, Jewell's mistaken beliefthat Banks was engaged in protected concerted activityas a basis for firing her is a violation of Section 8(a)(1)and (3) of the Act.36In addition, it is no defense thatJewell considered Banks to be a supervisor when I findher to be an employee.37I will recommend that she bereinstated and made whole.Alternatively, if Banks is found on review to be a stat-utory supervisor, I nevertheless find that she is entitledto reinstatement and to be made whole. Since I havefound a widespread pattern of misconduct against em-ployees and supervisors alike, the restoration of the statusquo ante is required to fully dissipate the coercive effects,38 Metropolitan Orthopedic Associates, P.C, 237 NLRB 427 (1978)37 Orr Iron. Inc., 207 NLRB 863 (1973), enfd. 508 F.2d 1305 (7th Cir1975); New Castle Lumber and Supply Co., Division of Peter Kuntz Co, 199NLRB 685 (1972).because I find that her discharge, even as a supervisor,violates Section 8(a)(l) of the Act.38b. Susie MooreThis employee was interviewed by Jewell, but neverhired. He first told her that her job as a licensed voca-tional nurse (LVN) on the I 11 p.m.-7 a.m. shift was beingabolished. Of course, this is a matter on which Jewellwas required to negotiate with the Union. Jewell offeredMoore a job at another of his nursing homes, but shestated she could not leave the area. Then Jewell told herto return the next day for further discussion. BeforeMoore returned, Jewell claimed to have learned thatMoore abused patients. First, there was an alleged reportof such in her file under the Coles. However, sometimeafter the charge was filed in this case, but before hearing,Mrs. Cole retrieved all her personnel files and the al-leged report on Moore was returned to Mrs. Cole. Coxsaw the document once and it did not say what Jewellrepresented it said. O'Brien also described the alleged in-cident and said there had been a complaint not of abuse,but of inattention to a patient's needs. Moore had deniedthe accusation of wrongdoing and O'Brien clearly didnot consider the matter.Next, Jewell claimed a relative of a patient told himthat Moore talks "bad" to patients. Jewell could notrecall the name of the patient. Finally, Jewell's daughterGayla reported to Jewell that some relatives of a patienthad complained to her that Moore abused patients. Iregard all of the evidence regarding Moore as purelypretextual. No report of Moore's alleged mistreatment ofpatients either by Jewell, O'Brien, or anyone else wasmade to the State of Texas, although a state law requiresthat an immediate report be made where there is evi-dence of patient abuse. In addition, personal physiciansexamine patients on a regular basis and no physician re-ported evidence of patient abuse. Gayla Jewell sawbruises on the arm of one patient alleged to have beenmistreated, but on cross-examination, it was establishedthat the patient's limb had been amputated for medicalreasons.In sum, during the approximately 3 years that Moorehad worked at the nursing home, there was no convinc-ing proof that she had not been a satisfactory employee.In Americana Health Care Corporation of Ohio d/b/a Bar-berton Manor, 252 NLRB 380 (1980), the Board affirmedthe decision of the Administrative Law Judge findingpretextual that an employee was discharged for allegedpatient abuse. The real reason there as here was Re-spondent's desire to divest itself as soon as possible of allunion supporters, particularly where a pretext was avail-able.c. Brenda Washington and Linda WashingtonThese women had been employed as nurses aides atthe nursing home for 4 years prior to Jewell taking con-3" Pennypower Shopping News, Inc., 253 NLRB 85, fn. 4 (1980); DRWCorporation d/b/a Brothers Three Cabinets, 248 NLRB 828 (1980): Shera-ton Puerto Rico Corp. d/b/a Puerto Rico Sheraton Hotel, 248 NLRB 867(1980).386 MAGNOLIA MANOR NURSING HOMEtrol. When they were interviewed by Jewell on May I,he told them that he was overstaffed and could not usethem for that reason and because they lived too far awayand did not have a telephone of their own. Then Jewelltold them, "I'll give you a week to work." To this,Brenda Washington responded that it was unfair forthem not to be hired. At this point, Jewell withdrew hisoffer, saying they could leave right then.First, there were several employees of Jewell's, includ-ing O'Brien and Donna McClellan, an RN, who livedfurther away from work than the Washingtons. Next, thetelephone issue had not been a problem for 4 yearsbefore Jewell, and there was no evidence why it shouldsuddenly become a problem. Next, there was no legiti-mate way for Jewell to know on May I that he wouldbe overstaffed since he could not possibly know howmany of the Coles' employees would desire to work forhim. In the context of these reasons and other evidenceof Jewell's discriminatory motivation already stated, Imust find that by failing to hire these women Jewell vio-lated Section 8(a)(3) of the Act. In addition, Jewell wasrequired to negotiate with the Union on the issue ofwhich employees, if any, should be laid off for legitimateeconomic reasons.d. Janet Lynn ParkerThis employee worked as a housekeeper, having beenhired originally in April 1979. After Banks was fired, shewas put in charge of the housekeeping department. How-ever, Parker did not make schedules nor order suppliesand her pay remained the same. Consequently, I find theevidence even stronger as to Parker that she was not astatutory supervisor. Parker stopped working on May 7when she talked to Jewell on the telephone. She hadbeen doing heavy janitor work formerly done by a man.She also had been working in the kitchen for part of theday. Jewell told her that this was only temporary untilhe could find someone to replace McAllister, who hadbeen terminated. On May 7, Parker told Jewell that shecould not continue to do this work, which was tooheavy. Jewell first told her she did not have to be incharge of housekeeping, but she responded that due torecent surgery and the recent birth of a baby she simplycould not do the janitor's work. He responded that shewould toughen up to it and either do the janitor's workor stay at home.I find that Parker was constructively discharged inviolation of the Act. For constructive discharge, it isnecessary to have intolerable changes in working condi-tions; motivation to discourage union membership andsupport, and an employee's resignation prompted bythese changes.39The record amply demonstrates Re-spondent's antiunion motivation, particularly in thecourse of several statements made to this employeewhich I have found violated the Act. The intolerableconditions consist of the heavy work which Parker was"3 Haberman Construction Company. 236 NLRB 79 (1978), enfd 618F.2d 298 (Sth Cir 1980): Cartwright Hardware Company v L RB., 600F.2d 268, 270(l01h Cir 1979).unable to do and which no woman had been asked to dobefore. 4 0e. Linda ThomasThis employee began working at the nursing home inNovember 1975 as an LVN. In her interview withJewell, on April 30, he told her that he preferred regis-tered nurses and when he found one he would let her go.On May II, Jewell told her that he had found an RN butsaid she could finish out the day. A few days prior tothis, Jewell had called her into his office and told herthat various employers from the area had been callinghim, wanting to know who the union organizers were.41Jewell then told her she would never get another job,but he was willing to offer her 2 days a week on the 3-11 shift. Thomas had been working 4 days a week on the7-3 shift. Thomas told Jewell that she had to care forher 3-year-old son at home, and could not work thatshift.I find that Thomas was constructively discharged. Tobegin, replacing Thomas with an RN was one lessmember in the bargaining unit and one less union sup-porter. Jewell's offer for Thomas to work 50 percent lessthan what she had been working at a different shift wasno offer at all. While an employer has no duty to accom-modate special personal needs of its employees, hereJewell's motivation was clearly expressed by certainstatements made to Thomas recounted above and intoler-able working conditions created in order to force her toquit.42f. McCarol MooreMoore began at the nursing home in January 1979.She was a cook on the 5-1 shift. On April 30, Moorefilled out an application but was never interviewed, atleast not formally, in Jewell's office. She did meet andtalk to Jewell on May I when he came into the kitchen.He told Moore and the other kitchen employees that toomany were employed there and he asked Moore to worka split shift-6:30 to 9 and 4 to 7. Like the last employee,Moore stated she could not work that shift due to ayoung child at home. Then Jewell told her to just workout her 4 days, which she did.I find that Moore was constructively discharged.Jewell was not authorized to change unilaterally Moore'sshift.43In addition, I rely on the substantial evidence ofunlawful motive already recited.g. Karen McAllister and Ennis McAllisterBoth these employees were fired by Jewell on May 3after calling in sick on one occasion. Ennis was told thatJewell would not tolerate any employee calling in sickon a Saturday. Neither employee was told of Jewell's al-leged policy on sick leave prior to the time they were40 Monroe Auto Equipment Company, 159 NLRB 613, 622-625 (1966),enfd. 392 F 2d 559 (1968)41 I find that these statements were coercive and violated Sec 8(aXI)of the Act42 Daniel Construction Company a Division of Daniel International Corp.,244 NLRB 704 (1979)4' Electric Machinery Company, 243 NLRB 239 (1979)387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfired.44Moreover, such a policy never existed under theColes. I find that both terminations were pretextual andmade for the purpose of reducing support for theUnion. 4 5h. Mabel HattonHatton had worked at the nursing home as a cook for16-17 years before Jewell's arrival. Jewell told her of hisexpected reorganization of the kitchen on May 1. OnMay 2 and 3, she was off. During this time, Jewell calledher husband and told him that he would not need heranymore because he had heard that she did not want towork. On May 3, Jewell called her back and asked herto come in to work only as a l-day replacement for an-other cook. She accepted only if she could return to herjob, but Jewell refused this.Again I find that her discharge was pretextual andmade in violation of the Act due to her support for theUnion. There was no evidence to support Jewell's beliefthat she did not want to work.i. Nevada HollomanAnother longtime cook at the nursing home, Hollomannever made out an application nor submitted to formalinterview by Jewell. She spoke with him on May 2 inthe kitchen where she was working her usual 5-1 shift.When Holloman indicated she would not be able to washpots and pans after breakfast and lunch, as well as cookthose meals as Jewell had ordered, Jewell said, "You canwork the rest of the day if you want to, but if it was me,I'd leave right now."I find that Holloman was fired by Jewell for refusingto accept a unilateral change in her working conditions.Her discharge was unlawful as Jewell was obligated tobargain on the change. Moreover, I find that his ex-pressed desire for efficiency in the kitchen was pretex-tual.j. Gloria MarshallMarshall worked at the nursing home about 3 years asan evening cook before Jewell took over. She submittedan application, but was never interviewed. On May 8,Jewell told her that she was being switched to the 6-2shift in the kitchen. She objected, saying she had smallchildren at home. To this, Jewell responded that she justwanted to sleep late in the morning. Then Jewell saidthere would be no job in the nursing home for her andshe would have to go to Houston for work. Jewell alsotold her she could work 2 days on and 4 days off. OnMay 15, Jewell offered to employ her for 2 days on ana.m. shift and 2 days on a p.m. shift, but she quit. I findthat Marshall was constructively discharged for refusingto accept a unilateral change in her working conditions." The Board has held that unexplained changes in an employer's disci-plinary system implies a discriminatory motive. Keller ManufacturingCompany Inc., 237 NLRB 712 (1978). This assumes for the sake of argu-ment that Jewell's policy on sick leave was bona fide; a very doubtfulassumption.4' General Barrtery Corporation, 241 NLRB l166 (1979); l.ouuianaCouncil No. 17. AFSCME. AFL-CIO, 250 NLRB 880 (1980).k. Loretta JacksonThis employee worked as a cook on the 11-7 shift.She submitted an application, but was not formally inter-viewed. On May 2, Jewell told her that she would beworking from 6-1 with an hour break and then work 2-7p.m. Not surprisingly, Jackson said that she could not dothat work, because it was too hard, too long, and shewould not get her proper rest. Jewell then told her toeither work or leave, but she agreed to work until noon,after being asked to do so by a kitchen supervisor.I find that Jackson was constructively discharged. Notonly was her shift unilaterally changed, but her hourswere lengthened and her job made more difficult. Thiswas done to force her to quit due to her support for theUnion.461. Johnetta JohnsonJohnson started at the nursing home in January 1971.She was hired by Jewell as a nurses aide, the same jobshe had before. On June 5, she was fired by Jewell. Onthat day, Johnson and her daughter, also an employee atthe nursing home, were driven to work by her husband,a retired person, in time for a 2 p.m. meeting. Johnsonknew as she came to work that she would refuse toenroll in an accident and health insurance plan arrangedfor by Jewell and costing $8 per month. Before the meet-ing formally began, she told Jewell that she did not wantthe insurance as she could not afford it. Jewell told herand later announced to the assembled employees that hehad decided to pay the premiums for this coverage.Jewell also said that because these employees had beenwith him for over 30 days, Jewell knew they were on hisside and that they could work together.47Johnson, how-ever, refused to take the insurance even if Jewell paidthe premium. She testified that she was afraid he woulddiscontinue his payments and she would have to pay.Indeed, Jewell did remark to the assembly that, once em-ployees received raises in pay, he would discontinuethese payments. Accordingly, during the employees'meeting, Johnson continued to object to the insurance.As Jewell began to distribute employee paychecks, John-son also objected to his failure to provide a check stubwith pertinent salary deductions listed as employees hadreceived under the Coles. Finally, Jewell warned John-son that, if she continued to protest both matters, hewould have to fire her. She continued arguing withJewell in a loud and disruptive voice. Finally, Jewelltold her she was fired. Then Jewell handed employeepaychecks to another employee for distribution and leftthe room. All agree that he was followed by Johnsonwho, having received her paycheck then due, was de-46 Cf. J P Stevens and Company, 461 F 2d 490, 494 (4th Cir. 1972);Seven-Up Bottrrng Company of Bridgeron. New Jersey. Inc., 235 NLRB 745(1978).41 I find that the timing of this benefit, Jewell's explanation of it, andthe entire circumstances of this case are a violation of Sec. 8(a)(1) eventhough it was not expressly made dependent on the employees' rejectionof the Union Grandee Beer Distributors. Inc. v N.L.R.B., 630 F.2d 928(2d Cir 1980). Jewell's offer indicated a coercive purpose and intent, i e.,to undermine support for the Union in a subsequent election SeeNV LR.B. v Exchange Parts Company, 375 U.S 405 (1964). MAGNOLIA MANOR NURSING HOMEmanding a second check for the last few days that shehad worked. This check was not due for another weekand Jewell refused to make special arrangements forJohnson.There is a sharp conflict about subsequent events.Jewell testified that, as he was walking to his office fol-lowed by Johnson, her husband approached from an-other direction. He had his hand in his pocket and actedin a threatening manner. Jewell testified that he removeda hand weapon from his clothing and warned Johnsonand her husband to back off. At this point, Mr. Johnsonallegedly stated that he was going to get his weapon.Jewell shouted at Mrs. Johnson. "I'll shoot you" threetimes. Finally, the gun discharged but only by accident.The insurance agent on the scene and one other employ-ee corroborate Jewell's account to the extent that theysaw Mr. Johnson near Jewell just before the gun wasfired. Mrs. Johnson denies that Mr. Johnson was in thenursing home at the time of the incident and several em-ployees testified that they did not see him there. Accord-ing to Mrs. Johnson. Jewell aimed and fired the gun inan attempt to shoot her, because she demanded her finalcheck.I find that Mr. Johnson was in the nursing home at thetime as described by Jewell. Mr. Johnson was nevercalled as a witness and I rely on an adverse inference ashis absence was never explained.48In addition, theGeneral Counsel's witnesses on this point were not nec-essarily in a position to see Mr. Johnson at the time inquestion. Paychecks were being distributed and therewas confusion in the meeting room. I reject Johnson'stestimony that Jewell attempted to shoot her as incredi-ble. I find the firing of the shot to have been purely acci-dental and I find the exhibiting of the gun was a re-sponse to a perceived threat. This, of course, is not tocondone Jewell's use of the gun. He testified that he hadbegun to carry it as his life had been threatened by a dis-gruntled former employee before this incident.After this incident occurred, Mrs. Johnson reportedthe matter to police and signed a complaint againstJewell. He was not arrested, but was required to reportto the police station to make bail. At the time of hearing,no action had been taken on the complaint.Mandatory insurance coverage was a new term andcondition of employment instituted by Jewell, althoughthere had been some insurance coverage under the Coles.Before Jewell announced that he would pay the premi-um, four other employees besides Johnson had indicatedthey would refuse coverage. Then all but Johnson ac-cepted the insurance coverage. Since Jewell fired John-son, there is no issue as to constructive discharge. Norcan I find any pretextual reasons for the discharge. ByJune 5, Jewell had caused several employees to leave,and the record indicates to me no motivation for him todischarge other employees-indeed he was in the midstof awarding them a benefit-which I have found to beunlawful. With due deference for Johnson's long serviceand fully considering the context of Jewell's other un-lawful behavior, I can find no basis to hold that Jewellviolated the Act in discharging Johnson. Even if it be48 Martin Luther King, Sr., Nursing Center. 231 NLRB 15 (1977)said that Jewell initially provoked the matter by unilater-ally changing the insurance coverage and even if Jewellwere unreasonable in not allowing Johnson to opt out ofthe program, I cannot find the critical and essential ele-ment of unlawful motivation in this incident. Here theelement of timing works in favor of Jewell.49Moreover,Johnson's action subsequent to her discharge of demand-ing her final paycheck and acting in such a way as tomake Jewell believe he was threatened are consistentwith my view that Johnson had the greater share of theresponsibility for the incident. I discredit Johnson's testi-mony that she wanted her final check so that she wouldnot have any further contact with Jewell. No reason wassuggested why the check could not be mailed nor whyshe could not receive the check from her daughter, whoworked at the nursing home. As to Mr. Johnson, I donot find that he appeared pursuant to any plan nor do Ieven hold Mrs. Johnson responsible for the actions ofher husband. Rather I find that Mr. Johnson's actions re-inforce my belief that Jewell did not violate the Act inthe firing of Mrs. Johnson.m. Lillie Crowe, Acie Tucker, Della Washington. andJoann TaylorThese employees all quit their jobs on June 5, immedi-ately after the gun was fired by Jewell. I find that noneof these women were constructively discharged. Johnsonhad the greater responsibility for the incident, and thefiring of the gun was an accident. Jewell was not discri-minatorily motivated to discharge these employees. Noneof them left in response to the changed terms and condi-tions of employment. Respondent did not violate the Actwith respect to their separation from employment.n. Barbara Hatton and Jo Alice ScottThese persons were not called as witnesses and I lackany credible evidence on which to make findings. Ac-cordingly, I will recommend that they be dismissed fromthe case and that they be entitled to no relief.o. Other individualsThe General Counsel's motion to strike from the com-plaint certain individuals made at the close of the hearingis hereby granted and the following persons are herebystruck: Roy Dean Albertson, Ronnie Banks, MabelHunter, Ella James, Christie Jarret, Dorothy Johnson,Eva Lewis, and Danny McAllister.In conclusion, I note that, after the charges in this casehad been filed, Jewell sent out several letters to employ-ees between May 12 and 19. (See G.C. Exhs. 10 and II11.)These letters offered former employees a job at the nurs-ing home. Respondent has objected to characterizingthese letters as offering reinstatement and it is not neces-sary to rule on how they may be properly characterized.The issues presented by these letters and other offers ofemployment which occurred, about 3 months later pur-suant to a proceeding before a U.S. District Judge, are"4 Moreover. I also cannot find any concerted action by Johnson It isclear to me that she acted as an individual See inco Insulation. Inc, 247Nl RB 612, 612 -613 i1979)389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters to be resolved in the compliance portion of theseproceedings as may be necessary.CONCLUSIONS OF LAW1. Magnolia Manor Nursing Home, Inc., is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Service Employees International Union, Local 706,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent is a successor employer to MagnoliaManor Nursing Home.4. The Union is the certified bargaining representativeof all full and regular part-time employees employed atRespondent's Jefferson, Texas location, includingLVN/charge nurses and other nursing service employ-ees, housekeeping, dietary, medical records clerk andsocial activities director.5. Respondent violated Section 8(a)(5) by failing torecognize and bargain with the Union and by unilaterallychanging the terms and conditions of employment of itsemployees for the purpose of undermining support of theUnion; more specifically, Respondent changed its pred-ecessor's policies as to vacations, lunches, uniforms,breaks, and insurance coverage without consulting orbargaining with the Union due to union animus.6. Respondent also violated Section 8(a)(l) of the Act:(a) By surveilling union activities, giving the impres-sion of surveillance, and threatening the jobs of employ-ees who attended union meetings.(b) By telling certain employees that he would pay a$100,000 fine before he would permit the Union in.(c) By interrogating employees about the identity ofunion organizers and telling an employee whoever pro-vided the information would benefit.(d) By telling employees that, if he were able toremove 50 percent of the union supporters, he would beable to win the next election; and by telling an employeethat he could always find some legitimate reason to firean employee.(e) By telling certain employees that he would not letthe Union tell him what to pay employees, nor how heshould run the nursing home.(f) By telling employees that with him they would notneed a union, that he was going to give the salaries ittakes for employees to make a living, but that he couldnot work this many people and do that, and by tellingemployees that because they did not have a contractthey did not have a union.(g) By telling employees that because they had beenwith him for over 30 days, Jewell knew they were on hisside and that they could work together, and then statinghe would pay an insurance premium of $8 per monthwhich up to that time employees had been expected topay.(h) By telling employee Thomas that various employ-ers from the area had been calling him and asking whothe union organizers were.7. Respondent also violated Section 8(a)(l) and (3) ofthe Act by discharging or failing to retain the followingnamed employees for the purpose of undermining sup-port for the Union: (a) Mary Diane Banks, a nonsupervi-sory employee; alternatively, even if found to be a super-visor, her discharge violated the Act; (b) Susie Moore;(c) Brenda Washington; (d) Linda Washington; (e) JanetLynn Parker; (f) Linda Thomas; (g) McCarol Moore; (h)Karen McAllister; (i) Ennis McAllister; (j) MabelHatton; (k) Nevada Holloman; (1) Gloria Marshall; and(m) Loretta Jackson.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Except as specifically found herein, Respondent en-gaged in no other unlawful conduct.THE Ri MIEi)YHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act and to post anappropriate notice attached hereto as "Appendix B."Also, it is recommended that Respondent reinstate andmake whole all former employees listed in "AppendixA," for any loss of pay as a result of the discriminationagainst them. Said backpay is to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 139 NLRB 716 (1962).Upon the foregoing findings of fact, the conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER50The Respondent, Magnolia Manor Nursing Home,Inc., Jefferson, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Surveilling union activities and giving the impres-sion of surveillance.(b) Coercively interrogating employees about unionactivities and identities of union activists.(c) Threatening to discharge employees for attendingunion meetings or for other protected concerted activi-ties.(d) Implying that it would not bargain with the Unionover wages or over the terms and conditions of employ-ment.(e) Coercively telling employees that a legitimatereason for discharge could always be fabricated and formaking other similar types of antiunion statements.(f) Discharging employees or failing to retain otheremployees for the purpose of undermining support forthe Union.(g) Offering benefits to employees such as payment ofinsurance premiums for the purpose of undermining sup-port for the Union.sO In the event no exceptions are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.390 MAGNOLIA MANOR NURSING HOME(h) Telling employees that other employers in the areahad been calling and asking for the identities of union or-ganizers.(i) Telling employees that they would not need aunion with him as he was going to pay salaries highenough for them to make a living, while at the same timereducing the staff.0j) Telling employees that, because they did not have acontract, they did not have a union or other erroneousstatements of labor law.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed them by Section 7 of the Act.512. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Reinstate and make whole all former employeeslisted in "Appendix A" in the manner set forth in thesection entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Expunge and remove from its records and files, thedocuments dealing with the unlawful terminations or fail-ure to retain, all former employees listed in Appendix A.(d) Restore the status quo ante as to any changes in theterms and conditions of employment made by Respond-ent without bargaining, including employee transfers andshift changes, layoffs, or reduction of hours; also includ-ing policy on vacations, lunches, breaks, insurance poli-cies, uniforms, and sick leave. However, RespondentSi Hickmotr FlJods. Inc. 242 NL.R 1357 (1979)should continue to pay premiums on any and all employ-ee accident and health insurance policies.(e) Recognize and bargain with the Union on any pro-posed changes in the terms and conditions of employ-ment and with respect to reaching agreement on a col-lective-bargaining agreement.(f) Post at its Jefferson, Texas, facility copies of the at-tached notice marked "Appendix B."I2Copies of saidnotice, on forms furnished by the Regional Director forRegion 16, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately uponreceipt thereof and be maintained by it for 60 consecu-tive days thereafter in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(g) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Il IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges unfair labor practices notfound herein.52 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder or the National Labor Relations Board."APPENDIX AMary Diane BanksBrenda WashingtonJanet Lynn ParkerMcCarol MooreEnnis McAllisterNevada HollomanLoretta JacksonSusie MooreLinda WashingtonLinda ThomasKaren McAllisterMabel HattonGloria Marshall391